              Case 19-30082-KKS    Doc 35     Filed 07/23/19     Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION

IN RE:          MARTIN JAMES DEKOM, SR.
                     DEBTOR(S).                     CHAPTER: 13
                                                  / CASE NO: 19-300082-KKS

                            MOTION TO CONTINUE HEARING

         COME(S) NOW, Debtor(s), MARTIN JAMES DEKOM, SR., by and

through undersigned counsel, and move(s) the Court to continue the

Confirmation Hearing now set for August 14, 2019 at 9:00 a.m., and as grounds

for this motion state(s):

         1.     Debtor needs additional time in which to resolve the Trustee’s

objections to comfirmation.

                WHEREFORE, Debtor(s) request(s) that the Court enter an order

continuing the Confirmation Hearing for sixty (60) days.


                                            /s/ Logan F. Sliva
                                            LOGAN F. SLIVA, ESQ.
                                            SLIVA LAW FIRM, LLC
                                            Florida Bar Number: 106693
                                            313 West Gregory Street
                                            Pensacola, Florida 32502
                                            (850) 438-6603
                                            Attorney for Debtor
                                            logansliva@live.com


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing has
been furnished by electronic filing to LEIGH D. HART, TRUSTEE,
(ldhdock@earthlink.net) on the same date as reflected on the court’s docket as
the electronic filing date for this document.

                                            /s/ Logan F. Sliva
                                            LOGAN F. SLIVA
